566 S.W.2d 295 (1978)
Frank L. JEWELL, Jr., et ux., Petitioners,
v.
MOBILE COUNTY MUTUAL INSURANCE COMPANY, Respondent.
No. B-7142.
Supreme Court of Texas.
May 10, 1978.
Rehearing Denied June 21, 1978.
Shafer, Gilliland, Davis, Bunton & McCollum, James M. O'Leary, Odessa, for petitioners.
A. R. Archer, Jr., Monahans, Max E. Ramsey, Odessa, for respondent.
PER CURIAM.
The application for writ of error is refused with the notation, "no reversible error."
The court of civil appeals was correct, under the law as it now stands, in holding that county mutual insurance companies are exempt from the provisions of Article 21.21 of the Texas Insurance Code. However, we call the attention of the Legislature to the fact that its failure to "specifically" subject county mutuals to Article 21.21, as required by Article 17.22[1], deprives persons who deal with county mutuals the protection against unfair and deceptive insurance acts or practices afforded to persons who deal with other types of insurance companies.
NOTES
[1]  Art. 17.22 Exemption from Insurance Laws

County mutual insurance companies shall be exempt from the operation of all insurance laws of this State, except as in this Chapter specifically provided. In addition to such Articles as may be made to apply by other Articles of this Chapter, county mutual insurance companies shall not be exempt from and shall be subject to all the provisions of Article 2.04 and of Article 2.05 and of Article 2.08 and of Article 2.10 and of Article 5.12 and of Article 5.37 and of Article 5.38 and of Article 5.39 and of Article 5.40 and of Article 5.49 of this Code, and the provisions of Article 7064 of the Revised Civil Statutes of Texas.